DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2022-06-06 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-06-06, the 35 U.S.C. § 112(b) rejection has been withdrawn.

In light of applicant’s amendment, filed 2022-06-06, the 35 U.S.C. § 101 rejection has been withdrawn.

Applicant’s arguments, see pp. 7-9, filed 2022-06-06, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-7 and 9-10 under 35 U.S.C. § 102(a)(1) and of claim 8 under 35 U.S.C. § 103 have been fully considered and are persuasive. 




Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelvin Liu (Reg #73,932) on 2022-06-16.

Please replace the Claims as follows:
1. (Currently Amended) A license management system for managing licenses for a plurality of users in a group to use a content, the license management system comprising:
a processor; and
a non-transitory computer-readable medium having instructions stored thereon that, when executed by the processor, cause the license management system to:
register information of the plurality of users in the group who use the content;
set a valid period in which the plurality of users can use the content, on a basis of a preset unit period;
manage a number of owned rights in the group based on a number of rights for one user of the plurality of users to use the content for the preset unit period;
set a number of the plurality of users who use the content in the preset unit period, on a basis of the information of the plurality of users in the group;
subtract a number of rights corresponding to the number of the plurality of users in the group from the number of owned rights for each unit period;
set an earliest unit period in which the number of owned rights is expected to be insufficient with respect to the number of rights in the earliest unit period as a last unit period in which the content can be used by at least portions of the plurality of users, such that the expiration of the valid period for all of the plurality of users is the same; and
issue rights for the insufficient number of rights for the last unit period.

2. (Cancelled)
 
3. (Currently Amended) The license management system according to claim 1, wherein the instructions, when executed by the processor, further cause the license management system to subtract, when rights to use the content are newly added, a number of the rights temporarily issued from a number of the rights added.

4. (Currently Amended) The license management system according to claim 1, wherein the instructions, when executed by the processor, further cause the license management system to indicate that the rights for the insufficient number of rights have been temporarily issued or prompt addition of new rights to use the content when the rights for the insufficient number of rights are temporarily issued.

5. (Currently Amended) A license management system for managing licenses for a plurality of users in a group to use a content, the license management system comprising:
a processor; and
a non-transitory computer-readable medium having instructions stored thereon that, when executed by the processor, cause the license management system to:
register information of the plurality of users in the group who use the content;
set a valid period in which the plurality of users can use the content, on a basis of a preset unit period;
manage a number of owned rights in the group based on a number of rights for one user of the plurality of users to use the content for the preset unit period;
set a number of the plurality of users who use the content in the preset unit period, on a basis of the information of the plurality of users in the group;
subtract a number of rights corresponding to the number of the plurality of users in the group from the number of owned rights for each unit period;
set a unit period immediately before an earliest unit period in which the number of owned rights is expected to be insufficient with respect to the number of rights in the unit period as a last unit period in which the content can be used by at least portions of the plurality of users, such that the expiration of the valid period for all of the plurality of users is the same; and
stock rights for the surplus number of rights of the earliest unit period in which the number of owned rights is expected to be insufficient with respect to the number of rights in the unit period.

6. (Cancelled)

7. (Currently Amended) The license management system according to claim 5, wherein the instructions, when executed by the processor, further cause the license management system to add, when rights to use the content are newly added, a number of the rights stocked to a number of the rights added.

8. (Currently Amended) The license management system according to claim 5, wherein the instructions, when executed by the processor, further cause the license management system to indicate that the rights for the surplus number of rights have been stocked or prompt addition of new rights to use the content when the rights for the surplus number of rights are stocked.

9. (Previously Presented) The license management system according to claim 1, wherein the instructions, when executed by the processor, further cause the license management system to update, when the information of the plurality of users in the group is updated, the valid period based on the updated information of the plurality of users in the group.

10. (Previously Presented) The license management system according to claim 9, wherein the instructions, when executed by the processor, further cause the license management system to indicate that the expiration of the valid period has been advanced when the valid period is updated to advance the expiration of the valid period.


Allowable Subject Matter
Claims 1, 3-5, and 7-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the response to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491